Case 3:21-cr-00186-AET Document 24 Filed 03/05/21 Page 1 of 2 PagelD: 81

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES
v. CRIM.NO, 21- | 46
LEE BESEN s
ee

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
FOR FELONY PLEAS AND/OR SENTENCINGS

In accordance with Standing Order 2020-06, this Court finds:
That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

Accordingly, the proceeding(s) held on this date may be conducted by:
Video Teleconferencing
LJ Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
[| The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[| Other:

*) a
Date: 2 D | AOA | area foo oe

7

Honorable Anne E. Thomps6n
United States District Judge

 

 

 
Case 3:21-cr-00186-AET Document 24 Filed 03/05/21 Page 2 of 2 PagelD: 82

ATTACHMENT A

The Court finds that the guilty plea hearing to be held on February 19, 2021, cannot be
further delayed without serious harm to the interests of justice, for the following reasons:

1. To permit defendant LEE BESEN to obtain a speedy resolution of his case through
an admission of guilt, and to make amends through an admission of responsibility,
Defendant LEE BESEN has consented to this case being resolved by guilty plea by
way of video conference so as to prevent any further delay.

2, To permit the Government to obtain a resolution of the case so that the
Government, already operating in a restricted capacity due to the emergency, may
appropriately focus its resources on other, emerging criminal matters. The
Government has asked for this case to be resolved by guilty plea in order to prevent
any further delay.

3, To ensure that the Court is not overwhelmed by cases and proceedings at the
conclusion of this period of emergency. Currently, District Judges in New Jersey
handle a substantially larger docket of cases than Judges in.other Districts in the
United States. New criminal cases continue to be assigned by the Court during the
emergency. Ifthe Court cannot resolve matters now by guilty plea, the resulting
backlog will overwhelm the Court’s ability to function effectively, The concern of
such congestion and the particular harm that likely wili be caused by delays in the
processing of cases and matters in the future is particularly acute in this emergency,
at least given that: (1) it is unknown when this emergency will subside and when
the Court will be able to function at normal capacity (including, among other
things, the empanelment of trial juries); and (2) this District’s pre-existing shortage
of District Court Judges which already has challenged the Court’s ability to process
and resolve cases. This District has six District Judge vacancies: two have been
pending for more than five years; one has been pending almost three years; two
have been pending for more than a year; and one has been pending for almost one
year. The Federal Judicial Conference has deemed the District’s six vacancies
judicial emergencies.

 
